PLATT, District Judge.
It is not an ordinary harmless thing to publish of a merchant that he neglects and refuses to pay his debts when due. If one does such a thing maliciously, and with intent to injure the person spoken or written about, he ought to make full compensation, unless he can justify his action by proving the truth of the statement.
The complaint alleges, in substance, that the publication was false. There was no “admitted indebtedness.” The plaintiffs say that they tendered all that they owed. The question of privilege cannot- arise on the facts set forth in the complaint.
So far as now appears, the publication rather smacks of an attempt on the part of the defendant to apply the terrors of the blacklist as a punishment for the temerity of the plaintiffs in having presumed to differ from the defendant on a fact or on a point of bookkeeping. A number of interesting questions loom up above the horizon which ought to be submitted to a jury.
Let the demurrer be overruled.